Citation Nr: 0733318	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 to December 
1970.  He died in August 2003.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the January 2004 rating decision also 
denied eligibility for Dependents Educational Assistance 
(DEA) under 38 U.S.C.A. chapter 35.  However, as the 
appellant did not specifically object to this denial in her 
February 2004 notice of disagreement, it was not included by 
the RO in its September 2004 statement of the case.  
Therefore, the issue of entitlement to DEA is not currently 
before the Board.  


FINDINGS OF FACT

1.  The veteran died in August 2003; the death certificate 
lists the cause of death as consistent with primary lung 
disease (by history) while an August 2004 VA Medical Center 
autopsy report concluded that the veteran succumbed to 
primary lung disease with no demonstration of significant 
microscopic interstitial lung disease/fibrosis due to 
chemical exposure, radiation exposure, or chemotherapeutic 
agent administration.

2.  At the time of his death, the veteran was service 
connected for non-Hodgkin's lymphoma, which had been in 
complete remission for many years and had been evaluated as 
noncompensably disabling since 1991.  

3.  There is no evidence of lung disease or fibrosis in 
service or within any applicable presumptive period, and no 
competent evidence of a nexus between the cause of the 
veteran's death and his period of active duty service or his 
service-connected non-Hodgkin's lymphoma.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007); see 38 
U.S.C.A. Chapters 11 and 13.  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cancer of the lung).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in August 2003.  The death 
certificate lists the cause of death as consistent with 
primary lung disease (by history).  The Final Report of 
Autopsy listed the immediate cause of death as primary lung 
disease (by clinical history) and listed history of exposure 
to Agent Orange as a possible contributory cause of death.  
The VA Medical Center in Jackson, Mississippi conducted a 
second study to evaluate the veteran's lung condition and 
attributable etiologies.  In an autopsy report dated August 
2004, the VA physicians concluded that the veteran succumbed 
to primary lung disease with no demonstration of significant 
microscopic interstitial lung disease/fibrosis due to 
chemical exposure, radiation exposure, or chemotherapeutic 
agent administration.  At the time of his death, the veteran 
was service connected for non-Hodgkin's lymphoma.  

Service medical records are negative for any lung disease or 
fibrosis in service.  The report of the veteran's December 
1970 separation examination finds no abnormality of the lungs 
or chest.  Therefore, there is no basis for establishing 
service connection based on chronicity in service or post-
service continuity of symptomatology of a disorder first seen 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  The Board also notes that, although some lung 
disorders are considered chronic disease for purposes of 
presumption of in-service incurrence, there is no evidence of 
any such disease within the applicable presumptive period.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
Therefore, no lung disorder may be presumed to have been 
incurred in service.  

Moreover, there is no competent evidence of record of a nexus 
between the cause of the veteran's death and his period of 
active duty service or his service-connected non-Hodgkin's 
lymphoma, which was in remission at his time of death.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  As mentioned earlier, the Final Report of 
Autopsy listed history of exposure to Agent Orange as a 
possible contributory cause of death.  The Board notes that 
this speculative conclusion was formulated without 
examination of the veteran's lung tissue.  Lung tissue was 
examined to the physicians who performed the autopsy at the 
VA Medical Center in Jackson, Mississippi.  As indicated 
earlier, the August 2004 VA Medical Center autopsy report 
concluded that there was no significant microscopic 
interstitial lung disease/fibrosis due to chemical exposure, 
radiation exposure, or chemotherapeutic agent administration 
demonstrated.  

The Board notes that the appellant's representative places 
emphasis on a August 2003 VA Pulmonary Clinic progress note 
which suggests a causal connection between the veteran's 
chemotherapy and his lung disease.  The resident VA physician 
performed a CT scan of the veteran's chest and found 
emphysematous changes with gas trappings and multiple nodular 
densities and interstitial patterns.  The VA physician 
speculated that the interstitial disease could be secondary 
to chemical exposure, radiation exposure, or chemotherapeutic 
agent exposure in the veteran's past.  However, a 
pathological diagnosis and open lung biopsy could not be 
obtained due to the veteran's severe lung disease.  The 
appellant's representative argues that this speculation on 
the part of the VA physician places the evidence against the 
appellant's claim and the evidence for her claim in 
equipoise.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board does not question the credibility of the VA 
Pulmonary Clinic progress note.  However, the VA physician's 
speculation as to the cause of the diagnosed interstitial 
disease lacks probative value.  First, on its face, the 
opinion is too speculative.  The physician states that the 
interstitial disease could be secondary to chemical exposure, 
radiation exposure, or chemotherapeutic agent exposure.  The 
opinion was rendered ten days prior to the veteran's death 
and without an open lung biopsy, whereas the August 2004 VA 
Medical Center autopsy was performed with samples of the 
veteran's lung tissue available for examination.  As such, 
the Board affords the medical opinion of the August 2004 VA 
Medical Center autopsy report more probative value than the 
August 2003 VA Pulmonary Clinic progress note.

The Board acknowledges that the appellant has offered her 
personal opinion that the veteran's chemotherapy for his non-
Hodgkin's lymphoma is the cause of lung disease that is 
ultimately associated with the veteran's death.  However, 
there is no evidence to suggest that the appellant is trained 
or educated in medicine.  Therefore, her lay opinion as to 
the nature of any service-connected disorder and its 
relationship to the cause of the veteran's death is not 
competent evidence needed to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
October 2003 as well as information provided in the September 
2004 statement of the case, the RO advised the appellant of 
the evidence needed to substantiate her claim and explained 
what evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
September 2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the January 2004 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), she 
did receive general notice to submit the evidence needed to 
substantiate her claim by letter dated October 2003.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
veteran's cause of death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See 38 U.S.C.A. § 5103A(d).  In addition, the appellant 
provided the veteran's death certificate, additional medical 
records, and lay evidence in the form of her own written 
statements as well as testimony at her May 2004 DRO hearing.  
There is no indication of outstanding evidence relevant to 
the appellant's claim for entitlement to service connection 
for the veteran's cause of death.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


